Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 2 to Registration Statement (No. 333-169070) on Form S-1 of Recovery Energy, Inc. of our reports dated June 1, 2011, March31, 2011, August12, 2010 and August12, 2010, relating to our audits of the financial statements of the Wilke Field Acquisition Properties, the consolidated financial statements of Recovery Energy, Inc., and the financial statements of the Albin and State Line Field Acquisition Properties, respectively, appearing in this Registration Statement, and to the reference to our Firm under the caption “Experts” in this Registration Statement. HEIN & ASSOCIATES LLP Denver, Colorado June 1, 2011
